           Case 1:21-cv-03908-VSB Document 24 Filed 09/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                      9/15/2021
MERCEDES-BENZ FINANCIAL                                   :
SERVICES USA, LLC,                                        :
                                                          :
                                        Plaintiff,        :               21-cv-3908 (VSB)
                                                          :
                      -against-                           :                    ORDER
                                                          :
CITY OF NEW YORK et al.,                                  :
                                                          :
                                        Defendants. :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On September 3, 2021, the Pro Se Office received a request, dated August 31, 2021, from

Defendants Five J’s Automotive LTD and Kevin Kiernan requesting 30 days to retain counsel.

In the request, Defendants represent that a copy of the request was sent to Plaintiff’s counsel.

        The request is hereby GRANTED. The previously-named Defendants have until

September 30, 2021 to retain counsel. Further, Defendants are directed that they should not send

hard copy documents to the Court. Any documents like Defendants’ request must be filed on

ECF.

SO ORDERED.

Dated: September 15, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
